DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6, 7, 13, 14, 17, 20, 26, 27, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0005775 A1; hereinafter “Cheng”) in view of Lei et al. (US 2012/0094650 A1; hereinafter “Lei”).
For claim 1, Cheng teaches via a wireless base station : i) establishing a first communication layer in which to communicate with first wireless communication devices using the allocated first wireless channel (see paragraph 0007; a base station of a wireless network, for supporting radio communication between wireless devices and the base station, wherein the base station employs carrier aggregation with multiple carriers serving a primary cell, PCell, and at least one secondary cell, SCell and see paragraph 0030; the component carrier CC1 which is used for serving the device 102 in a Pcell could at the same time be used for serving another device, not shown, in an Scell. Similarly, the component carrier CC2, or CC3, which is used for serving the device 102 in an Scell could at the same time be used for serving another device in a Pcell; a base station employs a PCell); and ii) depending on a load of the first communication layer communicating data, establishing a second communication layer in which to communicate with second wireless communication devices using the allocated first wireless channel (see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).  Cheng fails to explicitly teach receiving allocation of a first wireless channel from a communication management resource and via a wireless base station in communication with a remote network in communication with a remote network. Lei from the field of communication similar to that of Cheng teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the network coordinator of Lei to coordinate the resources for the base station of Cheng.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.
For claim 4, Cheng teaches further comprising: via the first communication layer at the wireless base station: communicating with the first communication devices via first wireless communications; and via the second communication layer at the wireless base station: communicating with the second communication devices via second wireless communications, the second wireless communications uncorrelated with the first wireless communications (see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).
For claim 7, Cheng teaches further comprising: monitoring bandwidth usage of the first communication layer by the first wireless communication devices; and establishing the second communication layer in response to detecting that the bandwidth usage of the first communication layer is above a threshold value (see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).
For claim 13, Cheng teaches computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to (see paragraphs 0063 – 0064): teaches via a wireless base station : i) establish a first communication layer in which to communicate with first wireless communication devices using the allocated first wireless channel (see paragraph 0007; a base station of a wireless network, for supporting radio communication between wireless devices and the base station, wherein the base station employs carrier aggregation with multiple carriers serving a primary cell, PCell, and at least one secondary cell, SCell and see paragraph 0030; the component carrier CC1 which is used for serving the device 102 in a Pcell could at the same time be used for serving another device, not shown, in an Scell. Similarly, the component carrier CC2, or CC3, which is used for serving the device 102 in an Scell could at the same time be used for serving another device in a Pcell; a base station employs a PCell); and ii) depending on a load of the first communication layer communicating data, establish a second communication layer in which to communicate with second wireless communication devices using the allocated first wireless channel (see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).  Cheng fails to explicitly teach receiving allocation of a first wireless channel from a communication management resource and via a wireless base station in communication with a remote network in communication with a remote network. Lei from the field of communication similar to that of Cheng teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the network coordinator of Lei to coordinate the resources for the base station of Cheng.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.
For claim 14, Cheng teaches a wireless base station, the wireless base station operative to: establish a first communication layer in which to communicate with first wireless communication devices using the allocated first wireless channel (see paragraph 0007; a base station of a wireless network, for supporting radio communication between wireless devices and the base station, wherein the base station employs carrier aggregation with multiple carriers serving a primary cell, PCell, and at least one secondary cell, SCell and see paragraph 0030; the component carrier CC1 which is used for serving the device 102 in a Pcell could at the same time be used for serving another device, not shown, in an Scell. Similarly, the component carrier CC2, or CC3, which is used for serving the device 102 in an Scell could at the same time be used for serving another device in a Pcell; a base station employs a PCell); and depending on a load of the first communication layer communicating data, establish a second communication layer in which to communicate with second wireless communication devices using the allocated first wireless channel (see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).  Cheng fails to explicitly teach receiving allocation of a first wireless channel from a communication management resource and via a wireless base station in communication with a remote network in communication with a remote network. Lei from the field of communication similar to that of Cheng teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the network coordinator of Lei to coordinate the resources for the base station of Cheng.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.
For claim 17, Cheng teaches wherein the wireless base station is further operative to: via the first communication layer at the wireless base station: communicating with the first communication devices via first wireless communications; and via the second communication layer at the wireless base station: communicating with the second communication devices via second wireless communications, the second wireless communications uncorrelated with the first wireless communications (see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).
For claim 20, Cheng teaches wherein the wireless base station is further operative to: monitor bandwidth usage of the first communication layer by the first wireless communication devices; and establish the second communication layer in response to detecting that the bandwidth usage of the first communication layer is above a threshold value (see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).
For claim 26, Cheng teaches establishing the second communication layer at the wireless base station in response to detecting that a magnitude of the load of the first communication layer communicating the data is above a threshold level (see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).
For claim 27, Cheng teaches  wherein establishing the second communication layer includes: and implementing the second communication layer to communicate with the second wireless communication devices via the first wireless channel and the second wireless channel (see paragraph 0030; the component carrier CC1 which is used for serving the device 102 in a Pcell could at the same time be used for serving another device, not shown, in an Scell. Similarly, the component carrier CC2, or CC3, which is used for serving the device 102 in an Scell could at the same time be used for serving another device in a Pcell and see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).  Cheng fails to explicitly teach in response to communicating a request for additional bandwidth from the wireless base station to the communication management resource, receiving allocation of a second wireless channel.  Lei from the field of communication similar to that of Cheng teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the network coordinator of Lei to coordinate (request) the resources for the base station of Cheng.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.
For claim 34, Cheng teaches wherein the wireless base station is further operative to: establish the second communication layer at the wireless base station in response to detecting that a magnitude of the load of the first communication layer communicating the data is above a threshold level (see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).
For claim 35, Cheng teaches wherein the wireless base station is further operative to: implement the second communication layer to communicate with the second wireless communication devices via the first wireless channel and the second wireless channel (see paragraph 0030; the component carrier CC1 which is used for serving the device 102 in a Pcell could at the same time be used for serving another device, not shown, in an Scell. Similarly, the component carrier CC2, or CC3, which is used for serving the device 102 in an Scell could at the same time be used for serving another device in a Pcell and see paragraph 0044; the base station 300 may serve the PCell on licensed frequency spectrum and may further serve the SCell on unlicensed frequency spectrum. Thereby, the unlicensed frequency spectrum may be utilized by activating the SCell only when the licensed frequency spectrum is insufficient for meeting current traffic demands and extra bandwidth is needed. In another possible embodiment, the signaled SCell status may, when such unlicensed frequency spectrum is used for the SCell, indicate that the at least one SCell will be in the active state as a result when the base station has detected that the unlicensed frequency spectrum is idle and available for radio communication by the wireless devices on the SCell. Alternatively, the base station may, according to a further possible embodiment, serve both the PCell and the SCell on licensed frequency spectrum. In another possible embodiment, the wireless device may notify the base station, e.g. in action 3:1, that it is capable of being served by the SCell on unlicensed frequency spectrum).  Cheng fails to explicitly teach in response to communicating a request for additional bandwidth from the wireless base station to the communication management resource, receiving allocation of a second wireless channel.  Lei from the field of communication similar to that of Cheng teaches signal transmission from two or more base stations (BSs) collaboratively to one or more mobile stations (MSs) which have a 1st parameter with its associated BS exceeding/below a predetermined threshold, the method comprising: each BS reporting to a network coordinator a BS ID, and the ID, candidate resources, and associable BS IDs for each of the associated MS, the network coordinator determining the transmission resources and other collaborative BS IDs for each MS, the network coordinator informing each BS, the transmission resources and said collaborative BS IDs for each MS, each said BS exchanging information with said collaborative BSs for a MS that is associated to said each said BS, and each said BS, together with said collaborative BSs transmit signals with the said transmission resources simultaneously to a group of MSs sharing the same BS set, said BS set comprising the associated BSs and collaborative BSs (see paragraphs 0031 – 0036).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the network coordinator of Lei to coordinate (request) the resources for the base station of Cheng.  The motivation for doing this is to provide for an efficient system where the amount of control signals is reduced.

Claim Rejections - 35 USC § 103
Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Lei as applied to claim(s) 1 or 14 above, and further in view of Cimpu et al. (US 2019/0373610 A1; hereinafter “Cimpu”).
For claim 6, Cheng and Lei teaches all of the claimed subject matter with the exception of wherein the allocated from a tiered wireless communication hierarchy in which an incumbent user is ranked higher in priority than the wireless base station. Cimpu from the field of communications similar to that of Cheng and Lei teaches  shared spectrum deployments, there may be tiered service levels where incumbent devices (wireless devices associated with incumbent entities) represent the highest tier and receive interference protection from CBRS wireless devices. In other words, incumbent entities impose power limitation on CBRS wireless devices due to the interference protection afforded to incumbent entities, i.e., while a CBRS wireless device may be able to transmit at Power Px, this device may be configured to transmit at a lower power due to these incumbent protections. In one or more embodiments, the teachings of the disclosure are applied to one or more lower tiered users such as Priority Access Licenses (PALs) and/or General Authorized Access (GAA) users /wireless devices using the CBRS band in order to help reduce and/or prevent these lower tiered wireless devices from interfering with incumbent user /wireless devices (see paragraph 0052).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to give an incumbent user higher priority as taught by Cimpu into the system of Cheng.  The motivation for doing this is to provide for an efficient system where interference is reduced. 
For claim 19, Cheng and Lei teaches all of the claimed subject matter with the exception of wherein the allocated from a tiered wireless communication hierarchy in which an incumbent user is ranked higher in priority than the wireless base station. Cimpu from the field of communications similar to that of Cheng and Lei teaches  shared spectrum deployments, there may be tiered service levels where incumbent devices (wireless devices associated with incumbent entities) represent the highest tier and receive interference protection from CBRS wireless devices. In other words, incumbent entities impose power limitation on CBRS wireless devices due to the interference protection afforded to incumbent entities, i.e., while a CBRS wireless device may be able to transmit at Power Px, this device may be configured to transmit at a lower power due to these incumbent protections. In one or more embodiments, the teachings of the disclosure are applied to one or more lower tiered users such as Priority Access Licenses (PALs) and/or General Authorized Access (GAA) users /wireless devices using the CBRS band in order to help reduce and/or prevent these lower tiered wireless devices from interfering with incumbent user /wireless devices (see paragraph 0052).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to give an incumbent user higher priority as taught by Cimpu into the system of Cheng.  The motivation for doing this is to provide for an efficient system where interference is reduced.

Allowable Subject Matter
Claim(s) 2, 3, 5, 8 – 12, 15, 16, 18, 21 – 25, 28 – 33 and 36 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dhillon et al. (US 2020/0187098 A1), Elmdahl et al. (US 20158/0207700 A1) and Xie et al. (NPL/ “Measurement-Based Evaluation of Vertical Separation MIMO Antennas for Base Station”) are cited to show a MULTIPLE-LAYER WIRELESS STATION IMPLEMENTATIONS AND MANAGEMENT.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464